DETAILED ACTION
This office action is in response to correspondence filed on 6/10/2022.  
The Amendment filed on 6/10/2022 has been entered.  
Claims 1, 3-4, 11, 13, 15-18, and 20 are amended by Applicant.
Claims 2, 12, and 19 are cancelled by Applicant.
Claims 1, 3-11, 13-18, and 20 remain pending in the application of which Claims 1, 11, and 18 are independent.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 6/10/2022.  These drawings are acceptable.


Allowable Subject Matter
Claims 1, 3-11, 13-18, and 20 are allowed over the prior art of record.  The following is the examiner’s statement of reasons for allowance:
The closest relevant prior art (which is discussed in further detail below), either taken individually or in combination, fails to explicitly teach or reasonably suggest the invention as represented by the independent claims 1, 11, and 18.

Most pertinent prior art:
REGARDING CLAIM 1, RASTOGI (US 2021/0192397 A1) discloses a computer-implemented method for determining a destination, comprising: 
receiving a user speech input through a voice user interface (RASTOGI Fig. 6; Par 85 – “FIG. 6 depicts an example dialogue between a user and an example computing system including a dialogue state model according to example implementations of the present disclosure. For instance, a user may prompt the example system “Find direct round trip flights from Baltimore to Seattle.””; Par 67 – “The user computing device 102 may also include a microphone for receiving natural language input in the form of audio. The display or a keyboard in communication with the user computing device 102 may be used to transmit natural language input in the form of text.”); 
obtaining a plurality of current utterance variables by tokenizing the user speech input (RASTOGI Par 90 – “As illustrated in FIG. 7, a BERT natural language encoder can take two sequences p and q as input and output an embedded sequence pair representation uCLS and token level representations {t1 tn+m}. The BERT encoder can be used to obtain schema element embeddings and encode user prompts for dialogue state tracking.”; Par 94 – “Like (Chao and Lane 2019), a BERT encoder as depicted in FIG. 7 can be used to encode the user utterance and the preceding system utterance to obtain utterance pair embedding u=uCLS and token level representations t1; t2 . . . tM, M being the total number of tokens in the user and system utterances. The utterance and schema embeddings are used together to obtain model predictions using a set of projections that can be defined as below.”); 
determining, by a trained automatic agent (RASTOGI Par 30 – “The device can also process the schema to generate a schema embedding and provide both the schema embedding and the content embedding to a trained model in accordance with the present disclosure.”), one or more of a plurality of utterance templates (RASTOGI Par 44 – “Aspects of obtaining the natural language description of the schema can include determining or selecting a schema from a group of schemas. For instance, the method may determine the schema to obtain or the schema embedding to obtain based at least in part on receiving natural language data descriptive of textual content from one or more user inputs. Thus, the example method can further include obtaining natural language data such as a voice recording (e.g., a user prompt).”) for a reply to the user speech input based on the plurality of current utterance variables (RASTOGI Par 28 – “Thus, the NL descriptions of the schema can be used to guide actions of example systems for generating a response to the user input. In generating the response, example systems may utilize a machine learned model to execute one or more tasks such as determining a predicted dialogue state, generating an API query to the API associated with the service, determining a predicted dialogue policy, or generating a natural language response to the one or more user inputs. In this manner, systems and methods according to the present disclosure are robust and can be used in combination with a variety of applications that can include multiple schema having different numbers of inputs.”); 
determining, by the trained automatic agent based on the plurality of current utterance variables, one of a plurality of Application Programming Interfaces (API) to call (RASTOGI Fig. 4 – “Application API 416”; Par 40 – “Example implementations according to the present disclosure can include operations that may be executed on computing devices. The computing devices may include features such as artificial intelligence assistants that can or can access a plurality of applications through associated APIs. Each of the APIs can be configured to perform functions/services based on the receipt of one or more inputs. Since each API can perform one or more services, each service may be associated with a schema defining one or more inputs for performing the service associated with the schema.”; Par 74 – “Based at least on the pair of these inputs, a dialogue state predictor 412 can generate a predicted dialogue state 414. The predicted dialogue state 414 can include information related to preforming a service such as assigning values to inputs for performing a service associated with an application API 416.”) and one or more parameters for the API to call with (RASTOGI Fig.1; Par 40 – “Since each API can perform one or more services, each service may be associated with a schema defining one or more inputs for performing the service associated with the schema. Example devices can also include natural language processing engines that can process a natural language input such as a user prompt or a text description to produce one or more embeddings according to example methods disclosed herein. Based on the embeddings, example devices may further utilize trained models to track dialogue state and/or predict device policy.”; Par 89 – “FIG. 1C displays another representation of an example schema. The example schema depicts a service or application that can include a name and description. The schema also depicts one or more intents which each include a natural language description and a set of required slots (e.g., inputs) that can be used to execute the intent. The schema further depicts one or more slots which include natural language descriptions, a name, and may also include values that can be taken by the slot. While illustrated as possible values, it should be understood that the descriptions shown are provided to demonstrate an example configuration and that variations may be used depending on the service. Further one example advantage of implementations according to the present disclosure includes the ability for example systems and methods to handle various schema that can have varying numbers of slots/inputs and intents based on the inclusion of a natural language description.”), wherein the one or more parameters are based on information of the plurality of current utterance variables (RASTOGI Par 40 – “Each of the APIs can be configured to perform functions/services based on the receipt of one or more inputs. Since each API can perform one or more services, each service may be associated with a schema defining one or more inputs for performing the service associated with the schema. Example devices can also include natural language processing engines that can process a natural language input such as a user prompt or a text description to produce one or more embeddings according to example methods disclosed herein. Based on the embeddings, example devices may further utilize trained models to track dialogue state and/or predict device policy.”; Par 43 – “The method can also include processing the natural language description of the schema and/or the second schema to obtain one or more schema embeddings and/or second schema embeddings. Since the schema are each associated a service that can be performed by an example system (e.g., by providing one or more inputs to an API), the schema embeddings may be obtained each time the method is executed by the system. Alternatively, schema embeddings may be generated for each application and stored for later access.”); 
obtaining a response from the determined API call (RASTOGI Par 75 – “The application API 416 can process information, such as included as part of the predicted dialogue state 414. In certain implementations, the application API 416 may generate, based at least in part on the predicted dialogue state 414, a response including application response data 418. Application response data 418 may be provided to a policy selector 420 in combination with one or more of natural language (NL) descriptions of available system actions 422, the predicted dialogue state 414 and/or the schema embedding 408 and content embedding 410 to determine a device policy 424 indicative of allowable actions as well as descriptions of allowable actions that the device may perform.”); and 
constructing a context string for the reply to the user speech input by the trained automatic agent (RASTOGI Fig. 6 – “Sure, what dates are you looking for? … Found one flight for 302 dollars.”; Fig. 4 – “NL Response from AI to Human 428”; Par 76 – “A natural language encoder/generator 426 may be used to process the device policy 424 from the policy selector 420 and/or based on the predicted dialogue state 414 to generate a natural language (NL) response from the device (AI) to a human 428. Thus, implementations according to the present disclosure may be used to generate responses to human prompts that can be communicated by an artificial intelligence (AI) system.”) based on the one or more of the plurality of utterance templates (RASTOGI Par 75 – “The application API 416 can process information, such as included as part of the predicted dialogue state 414. In certain implementations, the application API 416 may generate, based at least in part on the predicted dialogue state 414, a response including application response data 418. Application response data 418 may be provided to a policy selector 420 in combination with one or more of natural language (NL) descriptions of available system actions 422, the predicted dialogue state 414 and/or the schema embedding 408 and content embedding 410 to determine a device policy 424 indicative of allowable actions as well as descriptions of allowable actions that the device may perform.”) and the response of the API call (RASTOGI Fig. 4 – “Application Response Data 418”),
[wherein the trained automatic agent is trained based on a plurality of training samples collected by: 
listing the plurality of utterance templates and the plurality of APIs in a Graphical User Interface (GUI) for a training agent to select from; 
tokenizing a training user speech input into a plurality of training utterance variables; and 
recording one or more of the plurality of training utterance templates, one or more of the plurality of APIs, and one or more of the plurality of training utterance variables that the training agent selects through the GUI in response to the training user speech input as a training sample of the plurality of training samples.]
However, RASTOGI is silent to the [square-bracketed] limitations that describes the details on how training samples are collected.  

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Please see attached from PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN C KIM whose telephone number is (571)272-3327. The examiner can normally be reached Monday to Friday 8:00 AM thru 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew C Flanders can be reached on 571-272-7516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN C KIM/Primary Examiner, Art Unit 2655